0!si THt C&XU" Df            APP Bftta         __



December 29, 2014
                     NWCife T^MUrfVlMe feft(\£& ^received\
                                                     LAfMWi¥2920U
                                 Nr,                            xTH!RDCOUrarOFAPPEALS>
                                 \J Qd                          \    JEFFREY P. KYLE /




                PfPtlWl Ifto- St           /\fPBRL ftfLAEf




                    0^   foe.\JL cajoTY TifX/'b

                                                           N^




                                 NWOSr        QtikiK/uE   foM&£*
S \ATe /ASvlT OT FacTs-*>*> -»---».«,„„.. I
?^^SiiOMALE\iAlofIFo^ Of The ftalO - .--._„UJ ^
 Sufv-\c«u^/ Di l He jaoitfMoaT „ ^                                                                   «* ^          /-.                                   ffi   °   **   «*"   «»                     \AfolE   Of CrtSfc


LhapKQA S us ^fe£ W L5^.cr-vW.                       ... it
EoilXs \i Luce! VJ^ i^Th ioS Sc-b to (.1985)              It,
&jfenL DulvtK. L.53£wad &a^Tft«\^/W° l?62fr               U
,fckPACfg~7^^ail_ (p52 S^ISo LTkou,^ i9ft£) .            _Jy
£>&«*- Koftfe. S^\ H^ qatlTBicn^/w i960-             _    U
^W life ^USw^b^^lkaw WiA7a                           _ ,r

  •601. 'fiokof WA?|[/h Pftoa^^. \              ..         /Q
1U*\Yfe to& Stllfcjfc- AA M^Kk^L C/$e_ files -tiuslfto- se_ AW.1CUT
 fofueir t\)^ft>M To lite T^/V ftota OV fW^\\ftV?»OGeA*£v
 M. jft sofSM^TW Af^Wcuot ftftie$ a£ niaiffiotC" lfee.of



                  ^HATmafT of rags

Tk\^ ^ a^ *Pp£M Fi^k. a "SiW T&tAL \m herein



  fA Yl^tafn;^         ~Tk_APP^llOuIT Al^ &&*£ a /%dl_

   vWso\W ha kk ViejiSr fouk£. -to faL a. P^Pe/H £$£«&.

   Cosct T^cb^ S^^&xeji -Bk_ AfPdtadT To Tif-K&J 7ea^

  (OtALOTuk^ A^ O^ Dft. Ateol Tfe 3- Six hxr               PROFESSIONAL EVALUATION OF THE RECORD

        On April 15, 2014, Braggs was adjudged guilty of the Second Degree

Felony offense ofBurglary ofa Habitation.7 That same day, Braggs pled true to the
second paragraph of the indictment which alleged a prior felony conviction. On

May 28, 2014, the trial court sentenced Braggs to fifteen years in prison.9 The
following is counsel for Appellant's professional evaluation of the record in this

case:



                                 Factual Background


        This appeal follows Braggs' conviction for burglary of a habitation.10 The

evidence adduced at trial by the State was as follows:

        Margie Carlton testified that on the date of the offense, she lived in a duplex

apartment near her daughter.11 In the early morning hours of that day, Carlton had

visited with her daughter, who lived six apartments down from her apartment, and

she had begun walking back towards her own apartment.              As she neared her

home, she noticed her next-door neighbors' windows to be broken and the back

door appeared to have been left open.      Carlton also identified Braggs as another



7C.R. 52-54; 6 R.R. 166-167
86R.R. 168
97 R.R. 28-29; C.R. 52-54
10 C.R. 52-54
"5R.R. 14-15
12 Id.
13 Id. at 15-18
one of her neighbors, and she also identified him in-court as the defendant.

        Patrol Officer Debreah Chism testified that she responded to the call which

led to this case, and that when she arrived at the duplex she could see that the

windows were broken and that the back door was open, at which time she called

for another officer.15 Chism and the other officer "cleared" the duplex and

confirmed that no one was inside.16 Chism testified that the residence was located

in Killeen, Bell County, Texas.   Chism also took fingerprints.    Chism also spoke

with the owner of the residence, and he identified items which had been taken.

Among those items were approximately 95 DVDs and a 52-inch television.

        Edward Barfield, Evidence Manager and fingerprint examiner for the

Killeen Police Department, testified that a palm print taken from the scene matched

a known print belonging to Braggs.21

        Patrol Officer Albert Haas, Jr. testified that his work duties are with the

Burglary Unit of Killeen Police Department, and this led to him working on this

case.22 Haas began investigating this case with the knowledge that Braggs' palm



14 Id. at 19.
  Id. at 20-22
16 Id. at 23
17 Id.
18 Id. at 27-31
19 Id. at 27
20 Mat 27, 43-44
21 6R.R.6, 13-25
11 Id. at 31-32
print had matched a palm print taken from the scene of the burglary.    Haas did a

search on Braggs' name in an online database which tracks pawned items. As a

result of his search, Haas learned that Braggs had pawned eighteen movies and one

video game on the same day as this burglary.     Haas contacted the victim of the

burglary, and he stated that the pawned items were items which belonged to him.

On cross-examination, Haas admitted that the date of birth shown on the pawn

ticket was not the same as Braggs', and further that the signature on the ticket is

not similar to Braggs' signature found elsewhere.27

        Kyle Kelley testified that on the date of the offense he was working at a

business known as Game Exchange, and at that business he had engaged in a

transaction with Braggs.    On cross-examination, Kelley admitted that he did not

recall the specific transaction with Braggs and that the date of birth discrepancy

had not been noticed, and was likely an error made by another employee.

        Elizabeth Estrada testified that she is the area manager for Game

Exchange.30 She described part of her job duties as being the custodian of records




23 Id. at 35-36
24 Id.
25 Id. at 36
26 Id. at 37
27 Id. at 50
28 Id. at 53-54
29 Id. at 63-64, 69-70
30 Id. at 78
for Game Exchange.31 She was the one who provided the receipt to Detective

Haas.32 Estrada also testified that if no date of birth is entered into an account when

it is setup in their system, the default is January 1, 1950 (the date shown as the date

of birth for Braggs; indicating that no date of birth was actually entered for him at

the time the account was created).33 She also testified that the receipt reflected one

video game and eighteen movies had been pawned to them on the date in

question.34

        Finally, Nicolas Koonce, testified that on the date of this incident, he lived at
                                          if


the residence the subject of this case.        Koonce testified that a television, some

movies and at least one video game had been taken in the burglary.36 Koonce

reviewed the list of pawned items with Detective Haas and he believed the items

were his items which had been taken during the burglary.37 Koonce did not know

Braggs at the time, and did not give him permission to be inside his residence or to

take the items which had been stolen.


        Braggs, during opening argument, indicated that the evidence regarding the

palm print (found on the outside of the residence) and the pawning of the items


31 Id. at 80
32 Id. at 87-88
33 Id. at 90-91
34 Id. at 95-96
35 Id. at 116-118
36 Id. at 123
37 Mat 125-126, 130-131
38 Id. at 126
was going to be contested (the items pawned were not identifiable as the specific

items stolen from the residence, and that the identity of the person who sold the

items to the third party was uncertain).39 Braggs' presentation of evidence in this
regard was through cross-examination of the State's witnesses.

                              Sufficiency of the Indictment

         The indictment filed against Braggs alleged that on June 26, 2012, Braggs

"did then and there intentionally or knowingly enter a habitation, without the

effective consent of Nicolas Koonce, the owner thereof, and attempted to commit

or committed theft of property, to-wit: dvd's and video game, owned by Nicolas

Koonce."40

         The offense of Burglary of a Habitation, as alleged in the indictment, is

found in Texas Penal Code Section 30.02(a)(3).41 That section states, in part, that a

person commits an offense if, without the effective consent of the owner, the

person... enters a building or habitation and commits or attempts to commit a

felony, theft, or an assault."42

         The general rule is that an indictment which tracks the statutory language

proscribing certain conduct is sufficient to charge a criminal offense.43 Here, the


395R.R. 11-12
40 C.R. 4-5
41 (West 2012)
42 Id.
43 State v. Edmond, 933 S.W.2d 120, 127 (Tex. Crim. App. 1996) (en banc); See also, Hatch v.
    State, 174 S.W. 1062, 1064 (Tex. Crim. App. 1915)
indictment does so.


       Further, there were no objections filed or made against the indictment in this

case by Braggs. The Texas Code of Criminal Procedure requires that any objection

to a defect, error, or irregularity of form or substance in an indictment must be

made before the date on which the trial on the merits commences; otherwise the

defendant waives and forfeits the right to object to the defect, error, or irregularity

and he may not raise the objection on appeal.       Thus, the indictment is sufficient.

                              Jurisdiction. Venue & Limitations


       This case was indicted by the Grand Jury of Bell County, Texas and filed in

the 426th Judicial District Court on April 10, 2013.4D The presentment of an

indictment to a court invests the court with jurisdiction of the cause.46 The

judgment in this case was entered by the 27th Judicial District Court of Bell

County, Texas, on May 28, 2014.47 The 27th Judicial District Court and the 426th

Judicial District Court have concurrent jurisdiction in Bell County.48 Thus,

jurisdiction was proper in the trial court below.

       The indictment did allege that the offense was committed in the county

wherein the prosecution was carried on.49 To sustain an allegation of venue, it is


44 Tex. Code Crim. Proc. art. 1.14 (West 2014)
45 C.R. 4-5
46 Tex. Const. Art. V, § 12
47 C.R. 52-54
48 Tex. Gov't Code § 24.129(b) (West 2014)
49 C.R. 4-5
only necessary to prove by a preponderance of the evidence that by reason of the

facts in the case, the county where such prosecution was carried on had venue.50
The testimony at trial was that the acts which led to this case being brought against

Braggs all occurred within Bell County, Texas.51 Thus, venue was proper in the
trial court below.


         The statute of limitations for the offense of burglary of a habitation is five
         ^9   _                                                                   S^
years.        The offense was alleged to have occurred on June 26, 2012.               The

indictment was filed April 10, 2013.54 Thus, the five year limitations period was

satisfied in this case.


                   Adverse Pretrial Rulings Affecting the Course of Trial

         The trial court's docket reflects that there were no adverse pretrial rulings in

this case.55

                                         Jury Selection

          The voir dire transcript reflects that there were no adverse rulings made.56
                  Adverse Rulings During Trial on Objections or Motions

1.       Admission ofa Leading Question on Direct ofa Witness by the State

          Braggs objected to the State's leading of a State's witness. Specifically,

50
     Tex. Code Crim. Proc. art. 13.17
5l5R.R.23
52
   Tex. Code Crim. Proc. art. 12.01(4)
53 C.R. 4-5
54 C.R. 4-5
55 C.R. 61
564R.R. 1-105
                                                                          S7
Braggs objected to a question by the State of Officer Debreah Chism.           During the

first day of trial, the following exchange occurred:

       State: "So you would have checked it anyway, but certainly once you
               saw those prints that could be partially seen—
       Braggs: "Your honor, I've been pretty lenient here, you know, but I
               think counsel is leading the witness a little excessively."
       The Court: "Overruled."


       The objection was that the question was leading. Texas Rule of Evidence

611(c) generally prohibits leading questions on direct examination of witnesses
                                                                          CO


"except as may be necessary to develop the testimony of the witness."

       It is not clear why the trial court overruled the objection. It certainly appears

that the question was headed in the direction of being a leading question, but

Braggs objected prior to the conclusion of the question. Perhaps the trial court felt

that it was necessary to develop the testimony of the witness. After being

overruled, the State asked one more question and passed the witness.59 The bottom

line is that it is not clear what harm resulted from the overruling of his objection, as

Braggs clearly stated that he had been "pretty lenient" in allowing many leading

questions prior that one objection.

2.     Admission ofnumber oftransactions made by Appellant

       Braggs objected to the State asking the Game Exchange area manager,



57 5 R.R. 37
58 Tex. R. Evid. 611 (West 2014)
59 5 R.R. 37
Elizabeth Estrada, how many transactions Braggs engaged with Game Exchange

during part of 2012.60 Braggs objected to relevancy, the State responded that the
defense brought up the issue, and the trial judge agreed that "It's in issue" and

overruled the objection.61 The State then repeated the question and Braggs made no

objection that time.

           It is a general rule that "almost every right, constitutional and statutory, may

be waived by the failure to object."          Texas Rule of Appellate Procedure 33.1

requires an appellant to show a complaint before the trial court.

           Here, Braggs objected once, but not the second time. Thus, the error, if any,

was waived.


3.         OtherAdverse Rulings During Trial on Objections or Motions

           There were no other adverse rulings during the course of the trial on either

objections or motions by Braggs. To be certain, both the State and Braggs made

other objections, but the record does not demonstrate that any of those preserved

anything for appellate review.

                                       Jury Instructions

           At the conclusion of the charge conference, both the State and Braggs stated




60 6 R.R. 92
61
     Id.
62 Smith v. State, 721 S.W.2d 844, 855 (Tex. Crim. App. 1986)

                                                                                     10
that they had no objections with the charge as prepared.

          In this case, the jury charge tracks the language of the indictment and

correctly includes the statutory elements of the offense. Further, the definitions,

instructions and application of the law to the facts of this case was done properly.

Regardless, as there was no objection to the charge, the general rule is still that

"almost every right, constitutional and statutory, may be waived by the failure to

object."64 Texas Rule of Appellate Procedure 33.1 requires an appellant to show a

complaint before the trial court.

                          Adverse Rulings on Post-Trial Motions

          The trial court's docket reflects that there were no post-trial rulings in this
         65
case.



                                Sufficiency of the Evidence

          As stated above, the offense for which Braggs was convicted was burglary

of a Habitation as a repeat offender, and that offense is found in Texas Penal Code

Section 30.02(a)(3).66 The relevant elements of that offense are: 1) a person, 2)
without the effective consent of the owner, 3) enters, 4) a habitation, and 5)

commits theft.67 The indictment further alleged that the offense occurred on or


63 6 R.R. 143-144
64 Smith, 721 S.W.2d at 855
65 C.R. 65
66 (West 2012)
67 Id.


                                                                                   11
about June 26, 2012; and that it occurred in Bell County, Texas.68
        The testimony admitted during this trial showed that Braggs was the person

alleged to have committed the offense. Nicolas Koonce testified that on the date of

this incident, he was the owner of a residence in Bell County, Texas.           Koonce

testified that a television, some movies and at least one video game had been taken

from the inside of his residence.      Kyle Kelley testified that on the date of the

offense, he was working at the Game Exchange and engaged in a transaction of the
                                                                  7 1
items with Braggs, who pawned them to the Game Exchange.                Koonce reviewed

the list of pawned items with Detective Haas and he believed the items were his
                                                   79
items which had been taken during the burglary.         Koonce did not know Braggs at

the time, and did not give him permission to be inside his residence or to take the

items which had been stolen.


        Having found some evidence for each of the elements of the offense, it

appears that the evidence was sufficient to support the trial court's findings in this

case.



                               Review of Sentence Imposed

        The trial court sentenced Braggs to fifteen years in the Institutional Division


68 C.R. 4-5
69 5 R.R. 23; 6 R.R. 116-118
706R.R. 123
71 6 R.R. 53-54
72 Id. at 125-126, 130-131
73 Mat 126


                                                                                  12
of the Texas Department of Criminal Justice.74 The offense of burglary of a

Habitation is normally a second degree felony offense.7:) However, Braggs pled

true to a prior felony conviction.           The punishment range on a repeat second

degree felony offense is that of a first degree felony offense.          The trial court found

the prior felony convictions to be true.            Therefore, the punishment range was

elevated to a minimum of 5 years to a maximum of 99 years, or life, in prison.

           Braggs was sentenced to fifteen years, which is within the punishment range

available to the court upon a finding of guilt in this case. Because fifteen years is a

sentence which is within the punishment range available to the court upon a

finding of guilt in this case, there is no error regarding the sentence imposed.

     XT \s^ta_w\Y^> O)KrT^^0KilV\ftt\\vbA^(z*je/0f
S*A_ fAsm^_ /w~TfuM_^e>&&e£_ Wrvrf xMerRc"Tiue_ A^si34A>o_




^ki2_-nf\iAL (WDrtiis CWeoa Urn- ^W^auIl E\n&xaL-tkR 7)-v




  f^W- taiva- t^aVvsweA. tor Lt^Si r 9viTLWtfrn\ic tiAnuoffTcoA C^eO AHQckA b^U* MA


     ^Nid   ***>_ tkh^.-t-QiO.                               '



       A T^-^CU^ tAaUT/ for PS^YchvrtTTLic fc\M//»7T^
                                 \A
   t_d\^ ,^Ck wail An uD', fou^To be_ iD^p&rretsT T}
    ^ACLtk. TfAiAL AH*v "Wjiksr- —nfW&h.- AA ~The_/^LDiJT,3D/«^7/
     L&mi ^^eii.\K. "Trea-i »««jr ftlcdi-fc/ for A Pe&ocL



X\ \s cAear tr/ TkLl^iouL UU AA o^ ft) i^r HsjlM_ The.
  l-bu&^~
 -mctHmk-w AkI ~AK£ Recoil ik>t6urT52> -Ua* iA uOv Fo/^TkH-



Xk \^ 1MPv«.\\mJT>- TEfcH-SlIaA -\tov k^TfttAL At+OfUifrf Ld%-


XTa<> Yto Tte_ /Wellftrfo co^^Ak^ A^a-vWis yw^ai MtorweY
WK a\sd ±iAeSWrn^A^isAoucjL a com^u-W mh ftAis^altajIiAj


                          ftdbONalT AAA AOlTOfcT/
3ki y-t? ftfTTr ~l^iiH3     4l(p ^m^A (p&9 CTen at* iw Rift




                                 \5
 0\k o\ -;vm_ ftffecd ^v^Ae^. uiVcvL. 1K_ ^Q&^UT AAft.il/Vfc A-ftO^
 AUlv 3^ 
                 ^peco^Q foviST Cfr Error

XV wlk /Weitos Co&MVioA tot Wivb AhenJav cA"TV€_ folocL

 VA^xv   ^Ltfuus- INl MvOr &vre_ "3\)fU &_\£c-Hod •aeue.ai VAoW\a>iCJ& fteMteujoA. "TVe_ UrT eft fftuiKseA XIQ-Kb. uj \11o_VA/eTflerf(ire_
V\ ftyc> j Atooe_ Wqul vs Tl^_ /Olna_ OffK&K^liiWXML
   AA\eAtA XUcAir^ u^WAXT&nb TNl Aff^i\AJT PfluAMeAikH cW
    ~VJOH_


 AVAA^ ?^^ ^ ^ mm_ ^ ^ ^ ^ ^
XK>^ ^ mo ^olW^ SA a^_xt^ ^ ^ x^flAiito_
 ****** ^Ti^_ n^v * -Affu^w LMfc_XV^ ^^-^
 Xu_Jaisaa£f




   -hD Vw^Ttfer Or ^ -tk, AMIClTT ^TkJfc*^ ^ K& Uto



                                                                        Ato




                                 \%
XT iS Tie. ArRil^Ts- tcriTodTia^ iktb ^k. S^i-tes /Wcavf
cW&-ik. slior Dive. jaaL' A^uA ha Tf^ Closeu^ ftmirw.


 OF ftatx>Ntota_ O&ibt^fo-t lo^ad -\k_ SteuiW: Eft fictf1 N&css&ry
 •to \ujl &Jfa«^ Gdvit/ tefajtOL feoua^to_&>iibV




cote imL^RikJto-\k_ MKWmft- ousd\Jj^^^ftit^^uULa_.
0? Goosel W KTA f^*-~fte_:Bw^foa«*A, W] Tv^ &(li& Tk^
bueil is- AWKAi ft\ W OU full W «5tffc- ^ f^or^ Con-
fW TWa Bl_ PKfe^Dkai_ Artt&fcM SuklIY coaL (^e_RXij^ 0ml. Tk_




                           Of)
IXNWfik ftfifths-     Qd *&e£Y Sta^im^- OiXTkfcf A
  Ife MA_ cmoACofH Of The. flfeflojn $zo ^ M^i) Afaef
 UQ^ KXuL Ok} ti^_!)%?, AftV rOF lk& Q,(M4-holpN0_
 X\,nL CCUBT of WPHffe fca foLi^W Al&Ul^K187((
 _/V£ ix ux^ afe feoiie^L byit /wtiiaJT ik>+ du^^
 X^Ak^A- k_\s AA :n^nejr ^cartel. AmtKoJTTAiL

   OTTfe. ^XX X^ /Sell couTT/' /O/sw ™^




                                 XpmIqlji
                             e*.\\A fe.*Cf°>

                             CAUSE NO. 70294; m.112/

 THE STATE OF TEXAS                  S         IN THE 27th DISTR

 VS.                                 §         COURT OF
                                                                                      'eteefc
 MARCUS BRAGGS                       §         BELL COUNTY, TEXAS      MAYO2 2013
                    MOTIOM gQR PSYCHIATRIC EXAMINATION ^ *s"
 TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES MARCUS BRAGGS, the Defendant herein, by and through

 counsel, and would show unto the Court as follows:

                                      I.

       The Defendant herein does not,            in the opinion of counsel,

 have sufficient present ability to consult with counsel                      to a
 reasonable degree of rational understanding, and does not have a
 rational     or   factual   understanding       of the proceedings         against

 Defendant.

                                         II.

       The facts and circumstances of the alleged offense give rise

 to the possibility that the Defendant was not competent at the
 time of the alleged commission of said offense.
                                     III.

       In   order    to determine    the present          mental   status   of the
 Defendant, a psychiatric examination is requested by Counsel for
 the Defense, pursuant to Article 46.02, Section 3, Texas Code of
 Criminal Procedure.         In order to permit the undersigned attorney
 to     properly and adequately represent said Defendant,                    it is
 necessary that the stated attorney be notified of the date, time
 and place of any examination, so as to allow such attorney for                            SCAtf

                                                                                    13
PJ'IW                                                                                      r'\
Defendant to attend said examination, and in this regard, Counsel

for the Defendant expressly objects to any mental examination
conducted outside of the presence of Counsel for the Defense.
Further,    such appointment is required to preserve               Defendant's
rights under the Fifth,      Sixth and Fourteenth Amendments to the
United States Constitution, Article 1, Sections 10 and 19 of the
Texas Constitution, and Articles 1.04, 1.05 and 1.051, Texas Code

of Criminal Procedure.




                                    IV.

     Defendant requests that any expert appointed to conduct the
necessary      examination     be         directed    to         reduce      all
medical/psychiatric      findings    pertaining      to    the     Defendant's
competence to stand trial to written form, and to include within
such written report the methods, tests or procedures utilized in
the examination,    any observations and/or findings,              recommended
treatment, and whether or not there is a substantial probability
that the Defendant will attain competency to stand trial in the
foreseeable future.



     WHEREFORE,    PREMISES CONSIDERED,        Defendant herein,          by and
through counsel,      prays that the Court order the appropriate
authorities to conduct a psychiatric examination, in the presence
of Defense counsel, to determine the competency of the Defendant
to stand trial, in conformity with the law and the relief sought
herein.




                                                                                   14
                              RESPECTFULLY SUBMITTED,




                               [M MAHLER
                              ATTORNEY FOR DEFENDANT
                              P.O. BOX 266
                              200 E. CENTRAL AVENUE
                              BELTON, TEXAS 76513
                              PHONE: 254-939-5845
                              FAX: 254-939-5147
                              STATE BAR #:    12836700




                     CERTIFICATE OF SERVICE

    As Attorney of Record for Defendant, I do hereby Certify that
a true and correct copy of the above and foregoing document was

this date provided to the Attorney for the State.

     Date:   S~ "& "V 3



                          Attorney for Defendant




                                                                15
                          CAUSE NO. 70294; 71112


THE STATE OF TEXAS                   §   IN THE 27th DISTRICT

VS.                                  §   COURT OF

MARCUS BRAGGS                        §   BELL COUNTY, TEXAS

                    ORDBR FOR PSYCHIATRIC EXAMINATION

     BE IT REMEMBERED, that on the *> day of JhA *i             /
20JJ> came on to be heard the above and foregoing matter, wherein
Defendant, by and through counsel, seeks psychiatric examination
to    determine the competency of the Defendant to stand trial.
       After careful consideration, the Court is of the opinion that

such should be:

       (!^fGRANTED.
       (     ) DENIED, to which ruling the Defendant excepts.
       (     ) SET FOR HEARING ON THE           day of             ,
20    , at           o'clock     .

       SIGNED:




                                                                   rn
                                                                   o




                                                                   16
                                        e!LhiW-Q^                                            MH Form 2




                                        Number 70294 and^lljT)
    THE STATE OF TEXAS                                                  INTHEDIS
                                                                                                         %

    VS.                                                                 COURT OlCJ^lh 5                  ^
                                                                                                         a
    MARCUS DEWAYNE BRAGGS                                               BELL COU

       ORDER APPOINTING DISINTERESTED EXPERT TO EXAMINE DEFEND

                               COMPETENCY UNDER ART. 46B. C.C.P.

           On this day, came to beheard theMotion of Tim Mahler, attorney, for appointment of a

    disinterested expert toexamine (he defendant, and after considering the Motion, the Court is of

    the opinion that the Motion shouldbe granted.

           IT IS, THEREFORE, ORDEREDTHAT DR. CHARLES PIERCE, DR. FRANK

    PUGLTESE, OR OTHER QUALIFIED PERSON be appointed to examine the defendant asto his

    competency to stand trial and for such expert toreport in writing tothis Court his findings and to

    testify at any trial orhearing inconnection with the accusation against the defendant.

           In connection with the examination, the expert is instructed as follows:

           (1) A person is incompetent to stand trial if he does nothave:

              (a) Sufficient present ability toconsult with his lawyer with areasonable degree of
                  rational understanding; or
              (b) A rational as well as factual understanding of the proceedings against him/her.

           (2) The charge alleged against the defendant is attached to this Order.

           (3) No statement made by thedefendant during theexamination orhearing on his
               competency to stand trial may beadmitted inevidence against the defendant onthe
               issue of guilt in any criminal proceeding.

           (4) The appointed expert shall submit a written report tothe Court as to thecompetency
in             of the defendant to stand trial,
v-i                                                                                                           SCAN



                            "".""                                                                        17
V                  \\i\Fom/T
      (5) The written report of the examination shall be submitted tothe Court within thirty
          (30) days of the order of examination, and the Court shall furnish copies of the report
          to the defense counsel and theprosecuting attorney. The report shall include a
          description of the procedures used inthe examination, the examiner's observations
          and recommendations for treatment.

      (6) If the examiner concludes that thedefendant is incompetent to stand trial, the report
         shall include the examiner's observations and findings about whether there is a
         substantial probability that the defendant will attain the competency tostand trial in
         the foreseeable future.

      (7) The examiner shall also submit aseparate report setting forth his observations and
          findings concerning:
          (a) Whether the defendant is mentally ill and requires observation and/or treatment or
             hospitalization in amental hospital for his own welfare and protection of others;
             or
          (b) Whether the defendant is amentally retarded person as defined in the Mentally
              Retarded Persons Act (Article 5547-300 V.A.C.S.) and requires commitment to a
              mental retardation facility.
           (c) A mentally retarded person means aperson determined by acomprehensive
               diagnosis and evaluation to be ofsubaverage general intellectual functioning with
              deficits in adaptive behavior.

      (8) Ifthe examiner is aphysician and concludes that the defendant is mentally ill he shall
         complete and submit to the Court acertificate ofmedical examination for mental
          illness which is attached to this order.

      (9) If the examination is conducted by aUnit ofthe Texas Department ofMental Health
          and Mental Retardation and the examiner concludes that the defendant is amentally
          retarded person, the examiner shall submit to the Court an affidavit setting forth the
          conclusionsreached as a result of the diagnostic examination.

    (10) The appointed expert shall be paid areasonable fee for his services and he shall submit
          a reasonable estimate of bis services to the Court.

       Signed and entered this the 2nd day of May, 2013.




cc: Sheriffs Office -
   District Attorney's Office - Leslie McWilliams
   Defense Attorney - Tim Mahler
                                                                                                    18
                                ti-WbiV c
                                                                                        ORIGINAL
                                                  NOS. 70,2<
                                                           Cm,
        THE STATE OF TEXAS                           §              IN THE 27TH DISTRICT

        VS.                                          §              COURT OF

        MARCUS DEWAYNE BRAGGS                        §              BELL COUNTY, TEXAS


                  AGREED ORDER OP COMMITMENT - NON - SECURE FACILITY
                DEFENDANT INCOMPETENT WITH A PROBABILITY OF RECOVERY


               On May 13, 2013, this matter came before the Court inconnection with the issue of the
        competency of MARCUS DEWAYNE BRAGGS, Defendant, tostand trial herein.

        Endings tf thf C9Mrt;

                After hearing thetestimony of witnesses and considering the evidence presented, the Court
        found as follows:                                                                   p I I FR
                MARCUS DEWAYNE BRAGGS isnot competent tostand trial.                   «\U?i«             nm o'clock

        Finding of the Court:                                                                MAY 16 2013

                The Defendant has been determined incompetent.                     Di8lrict ^^g™ Texas
                                                                                     By: Susan Montgomery. Deputy Clark
        Commitment for Restoration to Competency under Chanter 46B                  a^ffiYYX-/
                The Court further finds that MARCUS DEWAYNE BRAGGS is a danger to others and
         public safety.

                The Court, therefore, MARCUS DEWAYNE BRAGGS,Defendant, COMMITTED to and
         confined to the appropriate facility designated bythe Forensic Admissions Clearing House for the
         Department of State Health Services. The Court further ORDERS that Defendant beconfined at
         said facility for a period not to exceed 120 days for further examination and treatment toward the
         specific objective of attaining competency to stand trial.

             It is further ORDERED that the Sheriff of Bell County take the person of Defendant,
         MARCUS DEWAYNE BRAGGS. and transport Defendant to said facility.

                It is further ORDERED that acopy of this orderbesent tothe facility towhich thedefendant
         is committed. It is further ORDERED that said facility shall be furnished copies of the following   .
         made available to the Court during the incompetency hearing:                                      H .'~r


fjDp^4°.:..                                                                                             SCAN
\yi^\\\^>                                                                                                   19
       (1)     reports of eachexpert;

       (2)     psychiatric, psychological, orsocial workreports that relate to the mental condition
               of the defendant;

       (3)     documents provided by the attorney representing the State or the attorney
               representing the Defendant that relate to the Defendant's current or past mental
               condition;

       (4)     copies of the indictment or information and any supporting documents used to
               establishprobable causein the case;

       (5)     the Defendant's criminal history record; and

       (6)     the addresses ofthe attorney representing the State and the attorney representing the
               Defendant.

       It is further ORDERED that thecourt reporter forthwith prepare atranscript of all medical
testimony received by the jury or Court, and that such transcript be forwarded to said facility.
Treatment Program:


       It is further ORDERED thatthe facility to whichthe Defendant is committed shall:

       (1)      develop an individual program of treatment;

       (2)      assess and evaluate whetherthe Defendant will obtaincompetency in the foreseeable
                future; and

       (3)      report to the Court and to the local mental health authority or to the local mental
                retardation authority onthe Defendant's progress toward achieving competency.

        It is further ORDERED that if the Defendant is committed to an impatient mental health
facility or to aresidential care facility, the facility shall report to the Court at least once during the
commitment period. Ifthe Defendant is released to atreatment program not providedbyan inpatient
mental health facility oraresidential care facility, the treatment program shall report tothe Court:
        (1)     not later than the 14th day after the date on which the Defendant's treatment begins;
                and

        (2)     until the Defendant is no longer released to the treatment program, at least once
                during each 30-day period following the date the aforementioned report is required.




                                                                                                       20
PpH.m tn ^ommlttino Court:

       It is further ORDERED that MARCUS DEWAYNE BRAGGS, Defendant, shall be returned
to this Court assoonas practicable after the earliest of the following dates:

       (1)      thedate onwhich thefacility determines that theDefendant hasattained competency;

       (2)      the date on which the facility determines that the Defendant will not attain
                competency in the foreseeable future; or

       (3)      the date on which the term of commitment expires.

Notice to Co"imJft|ff)g frflllt

        It is further ORDERED that the head of a facility to which MARCUS DEWAYNE
BRAGGS. Defendant, has been committed under this subchapter, notlater than the 14th day before
the date on which a commitment order is to expire, shall notify this Court that the term of the
commitment is about to expire.

       The Court further finds that the head of the facility to which the Defendant has been
committed under this subchapter shall promptly notify the committing Court when the head ofthe
facility is of the opinion that:

        (1)     the Defendant hasattained competency to stand trial; or

        (2)     the Defendant willnotattain competency in the foreseeable future.

       Ifthe head ofthe facility to which the Defendant has been committed notifies the Court that
the commitment order isabout toexpire, the notice may contain arequest for an extension of the
commitment order for aperiod of60 days and an explanation for the basis ofthe request.
RennrtBv Facility Head:


        It is further ORDERED that when the head of a facility to which MARCUS DEWAYNE
BRAGGS, Defendant, iscommitted, discharges the Defendant and the Defendant is returned tothe
committing court, the head ofthe facility shall file afinal report with the court stating the reason for
the discharge. The Court shall furnish copies ofthe report tothe defense counsel and the prosecuting
attorney.

        It is further ORDERED thatif thehead of the facility believes that the Defendant is a person
with mental illness and meets thecriteria for court-ordered inpatient mental health services under
Subtitle C, Tide 7, Health and Safety Code, the head of the facility shall submit to the court a
certificate of medical examination for mental illness. The head of the facility shall include in the
 final report alist ofthe types and dosages ofmedications wityh which the defendant was treated for
 mental illness while in the facility.



                                                                                                     21
       Furthermore, if thehead of the facility is of theopinion that the Defendant is a person with
mental retardation, the head of the facility shall submit to the Court an affidavit stating the
conclusions reached as a result of the examination.

Return of Deffrfttiftn' to fftyrf 1ft JfrtfrffliPE Competency:

       It is furtherORDERED thaton the returnof MARCUS DEWAYNE BRAGGS, Defendant,
to the committing court, the court shall make a detennination with regard to the Defendant's
competency to stand trial. The Court may make the determination based solely onthereport filed
under Article 46B.080(b), unless any party objects inwriting or inopen court to the findings of the
report not later than the 15th day after the date onwhich the report is served onthe parties.
Subsequent Determination of Competency:

       It is further ORDERED that if MARCUS DEWAYNE BRAGGS, the Defendant, is found
competent to stand trial, criminal proceedings against the Defendant may beresumed.

       It is further ORDERED that if MARCUS DEWAYNE BRAGGS, the Defendant, is found
incompetent to stand trial and if all charges pending against the Defendant are not dismissed, the
Court shall proceed under Subchapter Eof Article 46B of the Texas Rules of Criminal Procedure.
        It is further ORDERED that if MARCUS DEWAYNE BRAGGS, the Defendant, is found
incompetent to stand trial and if all charges pending against the Defendant are dismissed, the Court
shall proceed under Subchapter Fof Article 46B of the Texas Rules of Criminal Procedure.


      It is further ORDERED that a Defendant committed under this subchapter may not be
recommitted in connection with the same offenseunder Subchapter D of Article46B of theTexas
Rules of Criminal Procedure.

        SIGNED on  mfyiu.                  .,2013.




APPRO




ASSISTANT DISTRICT ATTORNEY
                               M*«-

                                                                                                 22
                                             Wtb^ CcD
                                        NO. 70,294

THE STATE OF TEXAS                             §             IN THE 27TH DISTR          ILED
VS.                                                          COURT OF             tt^1*           Pm0'C,°*
MARCUS DEWAYNE BRAGGS                                        BELL COUNTY, TEXjSP* 26 2013
                                                                                      SHELIA NORMAN
                                                                             DistriclCfiurt. Bell Counly. Texas
                        JUDGMENT RESTORING COMPETENCY                         *By: s^5rr^t^^
                                                                             Signal
                                                                                   Sytfan
                                                                                             Do(»"> Cle"

       The defendant, MARCUS DEWAYNE iBRAGGS, having been found tobe mentally

incompetent to stand trial on the 6th day ofMay, A.D. 2013; and the defendant having been
committed for treatment toMontgomery County Mental Health Treatment Facility and the head of

that facility having informed this Court on the 3rd day ofSeptember, A.D. 2013; that said
defendant is now competent to stand trial; and a copy ofthe report from the head of the facility
having been served on the District Attorney and the attorney for the defendant; and thefifteen day
period having expired with no objections tothe report having been presented, in writing orin
open court, by the DistrictAttorney orthe attorneyfor the defendant and this Court having
examined the medical report which states that the defendant has now attained competency to stand
trial and it appearing to this Court that the defendant is presently competent;

        It is ADJUDGED and DECREED that the Defendant, MARCUS DEWAYNE BRAGGS,

is now competent to stand trial.


                                                       tfLp&w
                                                      JUDGE PRESIDING




                                                                                          i:*b*
     6


c




4)




4